EXHIBIT 10.2

 

COLLATERAL AGREEMENT

 

DATED AS OF

JANUARY 14, 2005

 

MADE BY

 

UNIVERSAL COMPRESSION, INC.,

 

AND

 

UNIVERSAL COMPRESSION HOLDINGS, INC.

 

IN FAVOR OF

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

Section 1.01

Definitions

 

Section 1.02

Other Definitional Provisions

 

ARTICLE II Grant of Security Interest

 

Section 2.01

Grant of Security Interest

 

Section 2.02

Transfer of Pledged Securities

 

ARTICLE III Representations and Warranties

 

Section 3.01

Title; No Other Liens

 

Section 3.02

Perfected First Priority Liens

 

Section 3.03

Grantor Information

 

Section 3.04

Pledged Securities

 

Section 3.05

Instruments and Chattel Paper

 

Section 3.06

Truth of Information; Accounts

 

Section 3.07

Governmental Obligors

 

ARTICLE IV Covenants

 

Section 4.01

Maintenance of Perfected Security Interest; Further Documentation

 

Section 4.02

Changes in Locations, Name, Etc

 

Section 4.03

Pledged Securities

 

Section 4.04

Instruments and Tangible Chattel Paper

 

ARTICLE V Remedial Provisions

 

Section 5.01

UCC and Other Remedies

 

Section 5.02

Collections on Accounts, Etc

 

Section 5.03

Proceeds

 

Section 5.04

Pledged Securities

 

Section 5.05

Private Sales of Pledged Securities

 

Section 5.06

Deficiency

 

Section 5.07

Non-Judicial Enforcement

 

ARTICLE VI The Administrative Agent

 

Section 6.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

 

Section 6.02

Duty of Administrative Agent

 

Section 6.03

Filing of Financing Statements

 

Section 6.04

Authority of Administrative Agent

 

ARTICLE VII Subordination of Indebtedness

 

Section 7.01

Subordination of All Grantor Claims

 

Section 7.02

Claims in Bankruptcy

 

Section 7.03

Payments Held in Trust

 

Section 7.04

Liens Subordinate

 

Section 7.05

Notation of Records

 

ARTICLE VIII Miscellaneous

 

Section 8.01

Waiver

 

Section 8.02

Notices

 

Section 8.03

Amendments in Writing

 

Section 8.04

Successors and Assigns

 

 

i

--------------------------------------------------------------------------------


 

Section 8.05

Survival; Revival; Reinstatement

 

Section 8.06

Counterparts; Integration; Effectiveness; Conflicts

 

Section 8.07

Severability

 

Section 8.08

Governing Law; Submission to Jurisdiction

 

Section 8.09

Headings

 

Section 8.10

Acknowledgments

 

Section 8.11

Additional Capital Stock

 

Section 8.12

Releases

 

Section 8.13

Acceptance

 

 

ANNEXES:

 

I

Form of Supplement

 

 

SCHEDULES:

1

Notice Addresses of Grantors

2

Description of Pledged Securities

3

Filings and Other Actions Required to Perfect Security Interests

4

Location of Jurisdiction of Organization and Chief Executive Office

 

ii

--------------------------------------------------------------------------------


 

This COLLATERAL AGREEMENT, dated as of January 14, 2005, is made by UNIVERSAL
COMPRESSION, INC., a Texas corporation (“UCI”), UNIVERSAL COMPRESSION HOLDINGS,
INC., a Delaware corporation (“Holdings”, and together with UCI, the
“Grantors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the lenders and other financial institutions (the
“Lenders”) from time to time parties to the Senior Secured Credit Agreement
dated of even date herewith (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Grantors, UC Canadian
Partnership Holdings Company, a Nova Scotia ULC (the “Canadian Borrower”, and
together with the Grantors, the “Borrowers”), the Lenders, the Administrative
Agent, and the other agents party thereto.

 

R E C I T A L S

 

A.            The Borrowers have requested that the Lenders provide certain
loans to and extensions of credit on behalf of the Borrowers.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of the Credit Agreement.

 

C.            It is a condition precedent and a continuing covenant to the
obligation of the Lenders to make their loans and extensions of credit to the
Borrowers under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders.

 

D.            NOW, THEREFORE, in consideration of the premises herein and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

ARTICLE I

Definitions

 

Section 1.01                                Definitions.

 

(a)                                  As used in this Agreement, each term
defined above shall have the meaning indicated above.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms which
are defined in the UCC on the date hereof are used herein as so defined: 
Accounts, Chattel Paper, Documents, Equipment, General Intangibles, Instruments,
Inventory, Payment Intangibles and Tangible Chattel Paper.

 

(b)                                 The following terms have the following
meanings:

 

“Account Debtor” means any Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Collateral Agreement, as the same may from time to time
be amended, supplemented or otherwise modified.

 

“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and their Subsidiaries (including, without
limitation, all Indebtedness) of every kind or description arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Secured
Documents, including, without limitation, the unpaid principal of and interest
on the Aggregate Credit Exposure and all other obligations and liabilities of
the Borrowers and their Subsidiaries (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and LC Exposure and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrowers, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Secured Creditors, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Secured
Documents, whether on account of principal, interest, premium, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable costs, fees and disbursements that are required to be paid by the
Borrowers pursuant to the terms of the Credit Agreement).

 

“Borrowers” has the meaning assigned to such term in the preamble hereto.

 

“Canadian Borrower” has the meaning assigned to such term in the preamble
hereto.

 

“Collateral” has the meaning assigned such term in Section 2.01.

 

“Credit Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Grantor” has the meaning assigned to such term in the preamble hereto.

 

“Grantor Claims” has the meaning assigned to such term in Section 8.01.

 

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

“Issuers” means the collective reference to each issuer of Pledged Securities.

 

“Lenders” has the meaning assigned to such term in the preamble hereto.

 

“Pledged Securities” means: (a) the capital stock and certificated membership
interests described or referred to in Schedule 2 (as the same may be
supplemented from time to time pursuant to a Supplement in substantially the
form of Annex I); and (b) (i) the certificates or instruments, if any,
representing such capital stock and interests, (ii) all dividends (cash, capital
stock or otherwise), cash, instruments, rights to subscribe, purchase or sell
and all other rights and Property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
securities and interests, (iii) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (iv) the proceeds, interest, profits
and other income of or on any of

 

2

--------------------------------------------------------------------------------


 

the Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any and (vi) all books and records relating
to any of the Property referred to in this definition.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(65) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

 

“Secured Creditors” means the collective reference to the Administrative Agent,
the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders that
are parties to Secured Hedging Agreements.

 

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Hedging Agreement and any other documents
made, delivered or given in connection with any of the foregoing.

 

“Secured Hedging Agreement” means any Hedging Agreement between any Borrower or
its Subsidiary and any Lender or any Affiliate of any Lender while such Person
(or, in the case of an Affiliate of a Lender, the Person affiliated therewith)
is a Lender, including any Hedging Agreement between such Persons in existence
prior to the date hereof, but excluding any Hedging Agreement now existing or
hereafter arising in connection with the ABS Facility.  For the avoidance of
doubt, a Hedging Agreement ceases to be a Secured Hedging Agreement if the
Person that is the counterparty to the Borrower or its Subsidiary under a
Hedging Agreement ceases to be a Lender under the Credit Agreement (or, in the
case of an Affiliate of a Lender, the Person affiliated therewith ceases to be a
Lender under the Credit Agreement).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

 

Section 1.02                                Other Definitional Provisions.

 

(a)                                  The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, refer
to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II

Grant of Security Interest

 

Section 2.01                                Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Creditors, a security interest in all of the following Property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations:

 

(1)                                  all Accounts;

 

(2)                                  all Chattel Paper;

 

(3)                                  all Documents;

 

(4)                                  all Equipment;

 

(5)                                  all General Intangibles;

 

(6)                                  all Instruments;

 

(7)                                  all Inventory;

 

(8)                                  all Pledged Securities;

 

(9)                                  all books and records pertaining to the
Collateral; and

 

(10)                            to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions), (ii)
motor vehicles, forklifts and trailers, (iii) voting equity interests in any
Foreign Subsidiary required to prevent the Collateral from including more than
65% of all voting equity interests in such Foreign Subsidiary, (iv) any general
intangibles or other rights arising under any contract, instrument, license or
other document if (but only to the extent that) the grant of a security interest
therein would constitute a material violation of a valid and enforceable
restriction in favor of a third party, unless and until all required consents
shall have been obtained, (v) Property owned by other Persons involved with the
ABS Facility or the 8 7/8% Notes; provided that, upon the transfer of such
Property to a Grantor, such Property shall

 

4

--------------------------------------------------------------------------------


 

become Collateral, and (vi) any Property subject to a Lien permitted by
Section 10.02(b), (c), (e), (f) or (g) of the Credit Agreement, so long as such
Lien is in effect.

 

Section 2.02                                Transfer of Pledged Securities.  All
certificates or instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, and accompanied by any required transfer tax
stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, at the Administrative Agent’s
discretion, all Pledged Securities must be delivered or transferred in such
manner as to permit the Administrative Agent to be a “protected purchaser” to
the extent of its security interest as provided in Section 8-303 of the UCC (if
the Administrative Agent otherwise qualifies as a protected purchaser). During
the continuance of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Pledged Securities, subject only to the revocable rights specified in
Section 5.05.  In addition, during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.

 

ARTICLE III

Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrowers and their
Subsidiaries, each Grantor hereby represents and warrants to the Administrative
Agent and each Lender that:

 

Section 3.01                                Title; No Other Liens.  Except for
Permitted Liens and the security interest granted to the Administrative Agent
for the ratable benefit of the Secured Creditors pursuant to this Agreement,
such Grantor is the record and beneficial owner of its respective items of the
Collateral free and clear of any and all Liens and has the power to transfer
each item of the Collateral in which a Lien is granted by it hereunder, free and
clear of any Lien.  Except with respect to Liens permitted by Section 10.02(b),
(c), (e), (f) and (g) of the Credit Agreement, no financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Creditors, pursuant
to this Agreement or the Security Instruments or as are filed to secure Liens
permitted by Section 10.02 of the Credit Agreement.

 

Section 3.02                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon the completion of
the filings and the other actions specified on Schedule 3 constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Creditors, as
collateral security for the Borrower Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b)

 

5

--------------------------------------------------------------------------------


 

are prior to all other Liens on the Collateral in existence on the date hereof,
except, in each case, for Liens expressly permitted by the Credit Agreement.

 

Section 3.03                                Grantor Information.  On the date
hereof, the correct legal name of such Grantor, such Grantor’s jurisdiction of
organization and organizational number, and the location(s) of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.

 

Section 3.04                                Pledged Securities.  The Pledged
Securities required to be pledged hereunder and under the Credit Agreement by
such Grantor are listed in Schedule 2.  The shares of Pledged Securities pledged
by such Grantor hereunder constitute all the issued and outstanding shares of
all classes of the capital stock of each Issuer owned by such Grantor that is a
Domestic Subsidiary and 65% of all the issued and outstanding shares of all
classes of the capital stock of each Issuer that is a Foreign Subsidiary.  All
the shares of the Pledged Securities have been duly and validly issued and are
fully paid and nonassessable, and such Grantor is the record and beneficial
owner of, and has good title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement, and has the
power to transfer the Pledged Securities in which a Lien is granted by it
hereunder, free and clear of any other Lien.

 

Section 3.05                                Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent all Collateral constituting
any Instrument or Chattel Paper in excess of $1,000,000 that is required to be
delivered under Section 4.04.  No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

 

Section 3.06                                Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule or
certificate at any time heretofore or hereafter furnished by such Grantor to the
Administrative Agent is and will be true and correct in all material respects as
of the date furnished.  The place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles is 4444
Brittmoore Road, Houston, Texas 77041.

 

Section 3.07                                Governmental Obligors.  None of the
Account Debtors on a material portion of such Grantor’s Accounts, Chattel Paper
or Payment Intangibles is a Governmental Authority.

 

ARTICLE IV

Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
under the Credit Agreement shall have been paid in full in cash, no Letter of
Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement) and all
of the Aggregate Commitments shall have terminated:

 

6

--------------------------------------------------------------------------------


 

Section 4.01                                Maintenance of Perfected Security
Interest; Further Documentation.  Except as set forth in the Credit Agreement,
including, without limitation, any merger, consolidation, liquidation, sale,
assignment, transfer or other disposition permitted by Section 10.08 or 10.14 of
the Credit Agreement, each Grantor agrees that:

 

(a)                                  it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.02 and shall defend such security interest
against the claims and demands of all Persons whomsoever;

 

(b)                                 it will furnish to the Administrative Agent
and the Lenders from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail; and

 

(c)                                  at any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities  and the filing of any financing or continuation statements under the
UCC (or other similar domestic laws) in effect in any jurisdiction with respect
to the security interests created hereby.

 

Section 4.02                                Changes in Locations, Name, Etc. 
Such Grantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Grantor is organized.  Without limitation
of Section 9.03 of the Credit Agreement or any other covenant herein, such
Grantor will not cause or permit any change in its (a) corporate name, (b) its
identity or corporate structure or in the jurisdiction in which it is
incorporated or formed, (c) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization or (d)
its federal taxpayer identification number, unless, in each case, such Grantor
shall have first (i) notified the Administrative Agent of such change prior to
the effective date of such change, and (ii) taken all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interests under
this Agreement.  In any notice furnished pursuant to this Section 4.02, such
Grantor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts that may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of the Administrative Agent’s security interest in the Collateral.

 

Section 4.03                                Pledged Securities.  In the case of
each Grantor, such Grantor agrees that:

 

(a)                                  if such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the capital stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange

 

7

--------------------------------------------------------------------------------


 

for, any shares of the Pledged Securities, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Creditors, hold the
same in trust for the Secured Creditors, segregated from other Property of such
Grantor, and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Borrower
Obligations; provided, that the foregoing shall apply to 65% of such shares or
rights in the case of an Issuer that is a Foreign Subsidiary;

 

(b)                                 without the prior written consent of the
Administrative Agent, such Grantor will not (i) unless otherwise expressly
permitted hereby or under the other Loan Documents, vote to enable, or take any
other action to permit, any Issuer to issue any capital stock of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any capital stock of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Securities or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) except as set
forth in the Credit Agreement, create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof;

 

(c)                                  in the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.03(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 5.04(a) and Section 5.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.04(d) or Section 5.05 with respect to the Pledged
Securities issued by it;

 

(d)                                 such Grantor shall furnish to the
Administrative Agent such stock powers and other instruments as may be
reasonably required by the Administrative Agent to assure the transferability of
the Pledged Securities when and as often as may be reasonably requested by the
Administrative Agent; and

 

(e)                                  the Pledged Securities will at all times
constitute not less than 100% of the capital stock of the Issuer thereof owned
by any Grantor (or in the case of any Issuer that is a Foreign Subsidiary, not
less than 65% of the capital stock of such Issuer (except as otherwise noted on
Schedule 2)).  Such Grantor will not permit any Issuer of any of the Pledged
Securities to issue any new shares of any class of capital stock of such Issuer
unless such shares are pledged pursuant to this Agreement.

 

(f)                                    Notwithstanding any contrary provision
contained in this Agreement, with respect to Issuers that are Foreign
Subsidiaries, the Grantors are required to pledge 65% of the

 

8

--------------------------------------------------------------------------------


 

capital stock of such Issuers (except as otherwise noted on Schedule 2) and to
deliver the applicable stock certificates and stock powers duly executed in
blank for such capital stock to the Administrative Agent but shall not be
required to take any additional actions to perfect the security interest of the
Secured Creditors in such Pledged Securities.

 

Section 4.04                                Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper having
a value in excess of $1,000,000, such Instrument or Tangible Chattel Paper shall
be immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

ARTICLE V
Remedial Provisions

 

Section 5.01                                UCC and Other Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Secured Creditors, may exercise, in addition to all other rights and remedies
granted to them in this Agreement, the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Borrower
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Creditor or elsewhere upon such commercially reasonable terms and
conditions as it may deem advisable and at such commercially reasonable prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Any Secured Creditor shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released.  If applicable to any particular item
of Collateral, each Grantor further agrees, at the Administrative Agent’s
request following an acceleration of the Indebtedness under Section 11.02(a) of
the Credit Agreement, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere, unless prohibited by
agreements with unaffiliated third parties.  Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall, to the
fullest extent permitted under applicable law, be absolutely free from any claim
of right by Grantor, including any equity or right of redemption, stay or
appraisal which Grantor has or may have under any rule of law, regulation or
statute now existing or hereafter adopted (and such Grantor hereby waives any
rights it may have in respect thereof).  Upon any such sale or transfer,

 

9

--------------------------------------------------------------------------------


 

the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.01, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Creditors hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Borrower Obligations, in accordance with
the Credit Agreement, and only after such application and after the payment by
the Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Creditor arising out of
the exercise by them of any rights hereunder.  If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Borrower Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.

 

(c)                                  The Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 5.02                                Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Collateral that is represented by Accounts, Instruments, Chattel Paper and
Payment Intangibles subject to the Administrative Agent’s direction and control,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default.  Upon
the request of the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify the
Account Debtors that the applicable Accounts, Chattel Paper and Payment
Intangibles have been assigned to the Administrative Agent for the ratable
benefit of the Secured Creditors and that payments in respect thereof shall be
made directly to the Administrative Agent.  The Administrative Agent may in its
own name or in the name of others communicate with the Account Debtors to verify
with them to its satisfaction the existence, amount and terms of any such
Accounts, Chattel Paper or Payment Intangibles.  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  Neither the Administrative Agent nor any Lender shall have
any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent or any Lender be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any

 

10

--------------------------------------------------------------------------------


 

payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

Section 5.03                                Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Collateral composed of Accounts,
Instruments, Chattel Paper and Payment Intangibles, when collected or received
by each Grantor, and any other cash or non-cash Proceeds received by each
Grantor upon the sale or other disposition of any Collateral, shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a special collateral account maintained by the Administrative
Agent, subject to withdrawal by the Administrative Agent for the ratable benefit
of the Secured Parties only, as hereinafter provided, and, until so turned over,
shall be held by such Grantor in trust for the Administrative Agent for the
ratable benefit of the Secured Creditors, segregated from other funds of any
such Grantor.  Each deposit of any such Proceeds shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.  All Proceeds (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments) while held by
the Administrative Agent (or by any Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Creditors) shall continue to be
collateral security for all of the Borrower Obligations and shall not constitute
payment thereof until applied as hereinafter provided.  At such intervals as may
be agreed upon by each Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the Borrower
Obligations in such order as the Administrative Agent may elect, and any part of
such funds which the Administrative Agent elects not so to apply and deems not
required as collateral security for the Borrower Obligations shall be paid over
from time to time by the Administrative Agent to each Grantor or to whomsoever
may be lawfully entitled to receive the same.

 

Section 5.04                                Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.04(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting, consent
and corporate rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast, consent given or right exercised or other action
taken by such Grantor that would impair the Collateral or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without the prior consent of the Administrative Agent, enable
or permit any Issuer of Pledged Securities to issue any capital stock or to
issue any other securities convertible into or granting the right to purchase or
exchange for any capital stock of any Issuer of Pledged Securities other than as
permitted by the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the Administrative Agent of
its intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments, Property or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Borrower Obligations in accordance with the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for Property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)                                  In order to permit the Administrative Agent
to exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Securities and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Securities would be entitled
(including giving or withholding written consents of shareholders calling
special meetings of shareholders and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Securities on the record books of the Issuer
thereof) by any other Person (including the Issuer of such Pledged Securities or
any officer or agent thereof) upon the occurrence and during the continuance of
an Event of Default and which proxy shall only terminate upon the payment in
full in cash of the Borrower Obligations under the Credit Agreement.

 

(d)                                 Each Grantor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Grantor hereunder to (i)
comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 5.05                                Private Sales of Pledged Securities.

 

(a)                                  Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(b)                                 Each Grantor agrees to use its best
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 5.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5.05 will cause irreparable injury to the Secured Creditors, that the
Secured Creditors have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 5.05
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred or is continuing under the Credit Agreement.

 

Section 5.06                                Deficiency.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Creditor to collect such deficiency.

 

Section 5.07                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by

 

13

--------------------------------------------------------------------------------


 

law, each Grantor expressly waives any and all legal rights which might
otherwise require the Administrative Agent to enforce its rights by judicial
process.

 

ARTICLE VI

The Administrative Agent

 

Section 6.01           Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.

 

(a)                                  Anything in this Section 6.01(a) to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 6.01(a) unless an Event of Default shall have occurred and be
continuing.  Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)                                     unless being disputed under
Section 9.03(a) of the Credit Agreement, pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement or any other Loan Document
and pay all or any part of the premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 5.01 or Section 5.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of such Grantor or its own name, or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due with respect to any Collateral and commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from

 

14

--------------------------------------------------------------------------------


 

time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Creditors’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The reasonable expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.01, together with interest thereon at a rate per annum equal
to the Post-Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 

(d)                                 All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 6.02           Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral.  To the fullest
extent permitted under applicable law, neither the Administrative Agent, any
Secured Creditor nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Secured Creditors hereunder are solely to protect the
Administrative Agent’s and the Secured Creditors’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Secured
Creditor to exercise any such powers.  The Administrative Agent and the Secured
Creditors shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.  To the fullest extent permitted by applicable law, the
Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Borrower
Obligations, or to take any steps necessary to preserve any rights against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in

 

15

--------------------------------------------------------------------------------


 

respect of any and all Collateral, and waives any right to require the
Administrative Agent or any Secured Creditor to proceed against any Grantor or
other Person, exhaust any Collateral or enforce any other remedy which the
Administrative Agent or any Secured Creditor now has or may hereafter have
against each Grantor, any Grantor or other Person.

 

Section 6.03                                Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 6.04                                Authority of Administrative Agent. 
Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Creditors, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Creditors with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE VII

Subordination of Indebtedness

 

Section 7.01                                Subordination of All Grantor
Claims.  As used herein, the term “Grantor Claims” shall mean all debts and
obligations of the Borrowers or any other Grantor to any other Grantor, whether
such debts and obligations now exist or are hereafter incurred or arise, or
whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by.  Except
for payments permitted by the Credit Agreement, after and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Grantor Claims.

 

Section 7.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Grantor, the Administrative Agent on
behalf of the Administrative Agent and the Secured Creditors shall have the
right to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Grantor
Claims.  Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Administrative

 

16

--------------------------------------------------------------------------------


 

Agent and the Secured Creditors for application against the Borrower Obligations
as provided under the Credit Agreement.  Should any Agent or Secured Creditor
receive, for application upon the Borrower Obligations, any such dividend or
payment which is otherwise payable to any Grantor, and which, as between such
Grantors, shall constitute a credit upon the Grantor Claims, then upon payment
in full in cash of the Borrower Obligations, the expiration of all Letters of
Credit outstanding under the Credit Agreement (except for Letters of Credit
secured by cash collateral as permitted in Section 2.01(b)(iii) of the Credit
Agreement) and the termination of all of the Aggregate Commitments, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the Secured Creditors to the extent that such payments to the Administrative
Agent and the Lenders on the Grantor Claims have contributed toward the
liquidation of the Borrower Obligations, and such subrogation shall be with
respect to that proportion of the Borrower Obligations which would have been
unpaid if the Administrative Agent and the Secured Creditors had not received
dividends or payments upon the Grantor Claims.

 

Section 7.03                                Payments Held in Trust.  In the
event that notwithstanding Section 7.01 and Section 7.02, any Grantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the Secured Creditors an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Creditors; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 7.04                                Liens Subordinate.  Each Grantor
agrees that, until the Borrower Obligations are paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the
termination of all of the Aggregate Commitments, any Liens securing payment of
the Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Borrower Obligations, regardless of whether such
encumbrances in favor of such Grantor, the Administrative Agent or any Secured
Creditor presently exist or are hereafter created or attach.  Without the prior
written consent of the Administrative Agent, no Grantor, during the period in
which any of the Borrower Obligations are outstanding or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Grantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

 

Section 7.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Grantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII

Miscellaneous

 

Section 8.01                                Waiver.  No failure on the part of
the Administrative Agent or any Secured Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity

 

Section 8.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 13.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.

 

Section 8.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 13.04 of the Credit
Agreement.

 

Section 8.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Grantors and their
successors and permitted assigns and shall inure to the benefit of the
Administrative Agent and the Secured Creditors and their respective successors
and permitted assigns; provided that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and the Lenders unless otherwise permitted
by the terms of the Credit Agreement or this Agreement, and any such purported
assignment, transfer or delegation shall be null and void.

 

Section 8.05                                Survival; Revival; Reinstatement.

 

(a)                                  All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the Administrative Agent, the other Agents, the Issuing Bank and
the Lenders and shall survive the execution and delivery of this Agreement and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the other Agents, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Aggregate Commitments have not expired or terminated.

 

18

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any payments on the
Borrower Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Borrower
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the Secured
Creditors’ Liens, security interests, rights, powers and remedies under this
Agreement and each other Loan Document shall continue in full force and effect. 
In such event, each Loan Document shall be automatically reinstated and the
Grantors shall take such action as may be reasonably requested by the
Administrative Agent and the Secured Creditors to effect such reinstatement.

 

Section 8.06                                Counterparts; Integration;
Effectiveness; Conflicts.

 

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE
ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(d)                                 In the event of a conflict between the
provisions hereof and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall control.

 

Section 8.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 8.08                                Governing Law; Submission to
Jurisdiction.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

19

--------------------------------------------------------------------------------


 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH GRANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

 

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GRANTORS IN ANY OTHER JURISDICTION.

 

(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

 

20

--------------------------------------------------------------------------------


 

Section 8.09                                Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

Section 8.10                                Acknowledgments.  Each Grantor
hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Secured Creditor has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and Secured Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Creditors or among the Grantors and the
Secured Creditors; and

 

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the other Loan Documents and is fully informed and has full notice and knowledge
of the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 8.11                                Additional Capital Stock.  Each
Grantor that is required to pledge capital stock of its Subsidiaries shall
execute and deliver a Supplement in the form of Annex I hereto, if such capital
stock was not previously pledged.

 

Section 8.12                                Releases.

 

(a)                                  Release Upon Payment in Full.  The grant of
a security interest hereunder and all of rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Grantors, and (ii) executed a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.  Upon the complete payment
of the Borrower Obligations under the Credit

 

21

--------------------------------------------------------------------------------


 

Agreement (except for Letters of Credit secured by cash collateral as permitted
in Section 2.01(b)(iii) of the Credit Agreement) and the compliance by the
Grantors with all covenants and agreements hereof, the Administrative Agent, at
the written request and expense of the Borrowers, will promptly release,
reassign and transfer the Collateral to the Grantors and declare this Agreement
to be of no further force or effect.

 

(b)                                 Partial Releases.  The Grantors are
authorized to release any Collateral that is sold, leased, assigned, conveyed,
transferred or otherwise disposed of in compliance with Sections 10.08, 10.11
and 10.14 of the Credit Agreement.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the Secured Creditors hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Borrower Obligations or otherwise to be in
full satisfaction of the Borrower Obligations, and the Borrower Obligations
shall remain in full force and effect, until the Administrative Agent and the
Secured Creditors shall have applied payments (including, without limitation,
collections from Collateral) towards the Borrower Obligations in the full amount
then outstanding or until such subsequent time as is provided in
Section 8.12(a).

 

Section 8.13                                Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the Secured Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

 

GRANTORS:

UNIVERSAL COMPRESSION, INC.

 

 

 

 

 

By:

  /s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

UNIVERSAL COMPRESSION HOLDINGS,
INC.

 

 

 

 

 

By:

  /s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

Signature Page – Collateral Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as
of the date hereof by:

 

 

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ James M. Kipp

 

Name:

James M. Kipp

 

Title:

Managing Director

 

 

 

 

Signature Page – Collateral Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

Supplement

 

SUPPLEMENT, dated as of [                 ], 200[   ], made by
[                 ], a [                 ] (the “Grantor”), in favor of Wachovia
Bank, National Association as administrative agent (in such capacity, the
“Administrative Agent”) for the financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Universal Compression Inc., a Texas corporation (“UCI”), Universal
Compression Holdings, Inc., a Delaware corporation (“Holdings”, and together
with UCI, the “US Borrowers”), UC Canadian Partnership Holdings Company (the
“Canadian Borrower”, and together with the US Borrowers, the “Borrowers”), the
Administrative Agent, the other Agents party thereto, and the Lenders have
entered into a Senior Secured Credit Agreement, dated as of January 14, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Grantor has entered into
the Collateral Agreement, dated as of January 14, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Creditors;

 

WHEREAS, the Credit Agreement requires the Grantor to pledge the capital stock
described hereto on Schedule 2-S; and

 

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such capital stock;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Collateral Agreement.  By executing and
delivering this Supplement, the Grantor, as provided in Section 8.11 of the
Collateral Agreement, hereby pledges and grants a security interest in (a) the
capital stock and certificated membership interests described or referred to in
Schedule 2-S and (b) (i) the certificates or instruments, if any, representing
such capital stock and interests, (ii) all dividends (cash, capital stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities and
interests, (iii) all replacements, additions to and substitutions for any of the
Property referred to in this definition, including, without limitation, claims
against third parties, (iv) the proceeds, interest, profits and other income of
or on any of the Property referred to in this definition, (v) all security
entitlements in respect of any of the foregoing, if any, (vi) all books and
records relating to any of the Property referred to in this definition and (vii)
all proceeds of any of the foregoing (collectively, the “Collateral”).  Upon
execution of this Supplement, such securities will

 

I - 1

--------------------------------------------------------------------------------


 

constitute “Pledged Securities” for purposes of the Collateral Agreement with
the same force and effect as if originally listed on Schedule 2 thereto.  The
information set forth in Schedule 2-S hereto is hereby added to the information
set forth in Schedule 2 to the Collateral Agreement.  The Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article III of the Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Supplement) as if made on and as
of such date.

 

2.                                       Governing Law.  This Supplement shall
be governed by, and construed in accordance with, the laws of the State of
Texas.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

I - 2

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

Universal Compression, Inc.

4444 Brittmoore Rd.

Houston, TX 77041

 

Universal Compression Holdings, Inc.

4444 Brittmoore Rd.

Houston, TX 77041

 

1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Owner

 

Issuer

 

Percentage
Owned

 

Percentage
Pledged

 

Type of
Interest

 

No. of
Shares

 

Certificate
No.

 

Universal Compression,
Inc.

 

Universal Compression International, Inc.

 

100%

 

100%

 

capital
stock

 

100

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Universal Compression,
Inc.

 

Compressor Systems International, Inc.

 

100%

 

100%

 

capital
stock

 

1500

 

2

 

 

2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

1.                                       Filing of UCC-1 Financing Statement
with respect to the Collateral with the Secretary of State of the State of Texas
and with the Secretary of State of the State of Delaware.

 

2.                                       Delivery to the Administrative Agent of
all Pledged Securities consisting of certificated securities, in each case
properly endorsed for transfer or in blank.

 

3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE

 

Legal name of UCI:  Universal Compression, Inc.

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Texas

Organizational number:  0012182200

Location of chief executive office or sole place of business:  see address above

 

Legal name of Holdings:  Universal Compression Holdings, Inc.

Address:  4444 Brittmoore Rd., Houston, TX 77041

Jurisdiction of organization:  Delaware

Organizational number:  2826730

Location of chief executive office or sole place of business:  see address above

 

4 - 1

--------------------------------------------------------------------------------